Citation Nr: 9920223	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bipolar disorder, with post-traumatic stress disorder (PTSD), 
for the period prior to March 15, 1991.

2.  Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder, with PTSD, for the period on and after 
March 15, 1991 and prior to August 28, 1997.

3.  Entitlement to an evaluation in excess of 50 percent for 
bipolar disorder, with PTSD, for the period on and after 
October 1, 1997 and prior to March 23, 1998.

4.  Entitlement to an evaluation in excess of 70 percent for 
bipolar disorder, with PTSD, for the period on and after May 
1, 1998.

5.  Entitlement to an increased evaluation for a left 
shoulder disorder, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, currently evaluated as noncompensably 
(zero percent) disabling.

7.  Entitlement to service connection for alcohol abuse as 
secondary to the veteran's service-connected bipolar 
disorder, with PTSD.

8.  Whether the rating decision of March 17, 1988, which 
reduced the evaluation for the veteran's service-connected 
schizophrenia from 50 percent to 10 percent, contains clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from September 
1965 to August 1968 and from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in June 1991, August 1991, and January 1993.  
This case was remanded to the RO for further development in 
March 1995, and the case has since been returned to the 
Board.

In a November 1995 rating decision, the RO increased the 
evaluation for the veteran's service-connected psychiatric 
disability to 30 percent, effective March 15, 1991.  In an 
April 1998 rating decision, the RO assigned a temporary 100 
percent evaluation from August 28, 1997 and a 50 percent 
evaluation from October 1, 1997.  Also, in a June 1998 rating 
decision, the RO assigned a temporary 100 percent evaluation 
from March 23, 1998 and a 70 percent evaluation from May 1, 
1998.  The 70 percent evaluation, which is less than the 
maximum available under the applicable diagnostic criteria, 
has since remained in effect and is at issue in this case.  
Additionally, the 10 percent in effect for the period prior 
to March 15, 1991; the 30 percent in effect for the period on 
and after March 15, 1991 and prior to August 28, 1997; and 
the 50 percent evaluation in effect for the period on and 
after October 1, 1997 and prior to March 23, 1998 are also at 
issue in this case.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Also, in a February 1997 rating decision, the RO increased 
the evaluation for the veteran's service-connected left 
shoulder disorder to 20 percent, effective May 1990.  This 20 
percent evaluation also remains at issue in this case.  Id.

In his Substantive Appeal, received by the RO in April 1993, 
the veteran requested a Board hearing.  Such a hearing was 
scheduled for August 1993.  However, an August 1993 VA Report 
of Contact reflects that the veteran contacted the Board to 
cancel his hearing.  See 38 C.F.R. § 20.702(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period prior to March 15, 1991, the veteran's 
bipolar disorder, with PTSD, rendered him demonstrably unable 
to obtain or retain employment.

3.  During the period on and after March 15, 1991 and prior 
to August 28, 1997, the veteran's bipolar disorder, with 
PTSD, rendered him demonstrably unable to obtain or retain 
employment.

4.  During the period on and after October 1, 1997 and prior 
to March 23, 1998, the veteran's bipolar disorder, with PTSD, 
rendered him demonstrably unable to obtain or retain 
employment.

5.  During the period on and after May 1, 1998, the veteran's 
bipolar disorder, with PTSD, has been shown to render him 
demonstrably unable to obtain or retain employment.

6.  The veteran's service-connected left shoulder disorder is 
productive of limitation of abduction and flexion to 90 
degrees, with some discomfort.

7.  Recent audiological testing revealed Level I hearing in 
both ears.

8.  There is competent medical evidence of a relationship 
between the veteran's service-connected bipolar disorder, 
with PTSD, and his alcohol abuse.

9.  The rating decision of March 17, 1988, which reduced the 
rating for the veteran's service-connected schizophrenia from 
50 percent to 10 percent, was based on the correct facts as 
they were known at the time and was in accordance with the 
existing laws and regulations.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for bipolar 
disorder, with PTSD, for the period prior to March 15, 1991 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7 (1998); 38 C.F.R. § 4.132, Diagnostic 
Codes 9206, 9411 (1996).

2.  The criteria for a 100 percent evaluation for bipolar 
disorder, with PTSD, for the period on and after March 15, 
1991 and prior to August 28, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Codes 9411, 9432 (1998); 38 C.F.R. § 4.132, 
Diagnostic Codes 9206, 9411 (1996).

3.  The criteria for a 100 percent evaluation for bipolar 
disorder, with PTSD, for the period on and after October 1, 
1997 and prior to March 23, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Codes 9411, 9432 (1998); 38 C.F.R. § 4.132, 
Diagnostic Codes 9206, 9411 (1996).

4.  The criteria for a 100 percent evaluation for bipolar 
disorder, with PTSD, for the period on and after May 1, 1998 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 9411, 9432 
(1998); 38 C.F.R. § 4.132, Diagnostic Codes 9206, 9411 
(1996).

5.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (1998).

6.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85-4.87 (1998); 64 Fed. 
Reg. 25202-25210 (1999).

7.  The veteran's alcohol abuse was aggravated by his 
service-connected bipolar disorder, with PTSD.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

8.  The rating decision of March 17, 1988, which reduced the 
rating for the veteran's service-connected schizophrenia from 
50 percent to 10 percent, does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (1998); 38 C.F.R. 
§ 3.344 (1987). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

B.  Bipolar disorder, with PTSD

The Waco, Texas VARO initially granted service connection for 
a schizophrenic reaction, undifferentiated type, in a June 
1969 rating decision in light of evidence of this disability 
approximately 1.5 years after service.  A noncompensable 
evaluation was assigned from August 1968, with a temporary 
100 percent evaluation assigned from October 1968 and a 50 
percent evaluation assigned from February 1969.  In a 
November 1972 rating decision, the Wichita, Kansas VARO 
reduced this rating to 10 percent, effective July 1972, in 
light of an October 1972 examination showing mild 
symptomatology.  In an April 1975 rating decision, the 
Wichita VARO noted that the veteran served on active duty 
from July 1969 to July 1973 and assigned a zero percent 
evaluation as of July 1973 and a temporary 100 percent 
evaluation as of November 1974 in light of a VA 
hospitalization.  Subsequently, in a June 1975 rating 
decision, the Wichita VARO reduced this evaluation to 10 
percent, effective July 1975.  In a January 1976 rating 
decision, the Wichita VARO assigned a temporary 100 percent 
evaluation, effective from August 1975, and a 30 percent 
evaluation as of January 1976.  In view of the report of a 
hospitalization from December 1978 to January 1979, the Waco 
VARO assigned another temporary 100 percent evaluation, 
effective from October 1978, and a 50 percent evaluation, 
effective from February 1979.  However, in a March 1988 
rating decision, the Houston, Texas VARO reduced this 
evaluation to 10 percent, effective June 1988, in light of VA 
examination reports from January 1987 and February 1988 
showing improvement in the veteran's symptomatology.

In the appealed June 1991 rating decision, the Denver VARO 
continued the 10 percent evaluation but recharacterized the 
veteran's disability as PTSD in light of the results of an 
April l991 VA psychiatric examination.  However, in a 
November 1995 rating decision, the RO increased this 
evaluation to 30 percent, effective March 1991, in light of 
the results of a July 1995 VA examination showing increased 
symptomatology.  In a February 1997 rating decision, the RO 
recharacterized the veteran's disability as bipolar disorder, 
with PTSD, but continued the 30 percent evaluation.  However, 
in an April 1998 rating decision, the RO assigned a temporary 
100 percent evaluation from August 1997 and a 50 percent 
evaluation from October 1997.  Also, in a June 1998 rating 
decision, the RO assigned a temporary 100 percent evaluation 
from March 1998 and a 70 percent evaluation from May 1998.  
The 70 percent evaluation has since remained in effect and is 
at issue in this case, as are the prior 10 percent, 30 
percent, and 50 percent evaluations.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
bipolar disorder and PTSD, formerly set forth in 38 C.F.R. 
§§ 4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125-
4.130 (1998)).  See 61 Fed. Reg. 52695-52702 (1996).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) (previously 
named the United States Court of Veterans Appeals) noted 
that, where compensation is awarded or increased "'pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase ... shall not be earlier than the 
effective date of the Act or administrative issue.'"  Id. at 
57.  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law. 

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9210 (1996), a 10 percent evaluation was 
warranted for bipolar disorder with mild impairment of social 
and industrial adaptability.  A 30 percent evaluation was 
warranted for definite impairment of social and industrial 
adaptability.  In cases of considerable impairment of social 
and industrial adaptability, a 50 percent evaluation was in 
order.  A 70 percent evaluation was warranted for lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  Finally, a 100 percent 
evaluation was in order for active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce total social and industrial inadaptability.  

Also, under the prior criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 10 percent evaluation was 
warranted for cases of PTSD with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation was in order in cases of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and where 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted for 
situations where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 and 9432 (1998), effective as of November 7, 1996 
and not for application prior to that date, a 30 percent 
evaluation is in order for PTSD or bipolar disorder 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation encompasses PTSD 
or bipolar disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD or bipolar disorder manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted in cases of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

Upon reviewing the veteran's recent psychiatric records, the 
Board observes that the veteran has been noted to be working 
at various times during the pendency of this appeal.  For 
instance, the report of an April 1992 VA hospitalization 
indicates current work in construction.  However, the 
evidence as a whole, particularly the most recent medical 
evidence, suggests that the veteran's psychiatric problems 
are of sufficient severity as to preclude sustained 
employability.  A December 1996 VA hospital report, which 
contains Axis I diagnoses of bipolar disorder and alcohol 
intoxication, also contains a current Global Assessment of 
Functioning (GAF) score of 35.  While the report of a January 
1997 VA examination contains a GAF score of 60 and indicates 
that "the veteran works on a part-time basis approximately 
one week a month and . . . could work in a loosely supervised 
situation," a February 1997 VA psychological intake report 
indicates a GAF score of 35 for the current time.  Also, the 
discharge summary for a VA hospitalization from March to 
April of 1998 indicates a GAF score of 20 on admission and a 
score of 30 "on dictation." 

Moreover, the record includes a statement from a VA doctor, 
dated in April 1998, which indicates that the veteran has 
received psychiatric treatment from the VA for over ten years 
and has been hospitalized on numerous occasions.  This doctor 
also noted that the veteran "is required to maintain large 
doses of psychotropic medications" which affect his 
cognitive abilities and coordination, and past decreases in 
medication had led to an exacerbation of symptoms.  Also, the 
doctor noted that, due to the medications and 
hospitalizations, the veteran had been unable to either find 
or maintain employment.  Overall, the doctor requested that 
the veteran "be judged to be unemployable as over the past 
ten years [because] he has been unable to remain employed for 
any significant period of time, secondary to his mental 
illness."

This statement thus strongly supports the finding that the 
veteran is unable to obtain or retain gainful employment as a 
result of psychiatric impairment and has been unable to do so 
during the entire pendency of this appeal.  While the veteran 
has worked at various intervals during the pendency of this 
appeal, this statement makes it plain that the veteran's 
disability has precluded sustained employment.  The Board 
also observes that this doctor, in rendering his assessment 
of the veteran's social and industrial impairment, did not 
clearly distinguish the veteran's psychiatric symptomatology 
resulting from bipolar disorder and PTSD from that resulting 
from any noted personality disorders.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the appellant's favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

Overall, the Board finds that the recent evidence of record 
establishes that the veteran's bipolar disorder, with PTSD, 
renders him demonstrably unable to obtain or retain 
employment.  See 38 U.S.C.A. § 5107(b) (West 1991).  As such, 
the criteria for a 100 percent evaluation under the prior 
version of Diagnostic Code 9411 have been met for all periods 
of time at issue in this case, including the period prior to 
March 15, 1991; the period on and after March 15, 1991 and 
prior to August 28, 1997; the period on and after October 1, 
1997 and prior to March 23, 1998; and the period on and after 
May 1, 1998.  See Johnson v. Brown, 7 Vet. App. at 98.

C.  Left shoulder disorder

The Wichita VARO granted service connection for a left 
shoulder disorder in a January 1976 rating decision in light 
of in-service evidence of acromioclavicular separation of the 
left upper extremity in 1973.  A 10 percent evaluation was 
assigned, effective from July 1973.  In a December 1983 
rating decision, the Houston VARO reduced this evaluation to 
zero percent, effective from April 1984, in light of a 
December 1983 VA examination showing full range of motion of 
the left shoulder.  However, in the appealed August 1991 
rating decision, the Denver VARO increased this evaluation to 
10 percent, effective May 1990, in light of the findings from 
a July 1991 VA physical examination.  In a February 1997 
rating decision, the RO further increased this evaluation to 
20 percent, effective May 1990, in light of the findings from 
a January 1997 VA physical examination.  The 20 percent 
evaluation has since remained in effect and is at issue in 
this case.

In July 1991, the veteran underwent a VA physical 
examination.  During this examination, the veteran complained 
that he could not use his left arm "because it hurts a 
lot."  The examination revealed normal range of motion of 
the left shoulder, with forward flexion, abduction, and 
extension from zero to 180 degrees, and internal and external 
rotation to 90 degrees.  Strength was somewhat weak on the 
left side.  However, deep tendon reflexes were symmetrical, 
and sensation was intact.  The diagnosis was a history of 
acromioclavicular joint separation secondary to a car 
accident, with residuals of discomfort and post-traumatic 
changes on x-ray but with no limitation of motion.

During his September 1992 VA hearing, the veteran reported 
limitation of functioning, tingling, and numbness of the left 
shoulder.

The veteran complained of soreness in his left arm during his 
August 1995 VA examination.  The examination revealed pain 
behavior when the veteran was asked to move his arm.  Range 
of motion testing of the left upper extremity revealed 
abduction from zero to 115 degrees, forward elevation from 
zero to 140 degrees, external rotation from zero to 90 
degrees, and internal rotation from zero to 60 degrees.  
There was mild crepitation and a "pop" with certain 
maneuvers.  Also, tenderness at the acromioclavicular joint 
and decreased muscle mass in the left trapezius area superior 
to the upper border of the scapula were noted.  X-rays 
revealed possible old trauma to the clavicle.  The diagnosis 
was acromioclavicular joint separation, healed and stable, 
with continuing discomfort and limitation of motion and 
functioning. 

X-rays of the left shoulder dated in June 1996, from a 
private facility, revealed acromioclavicular osteoarthritis, 
noted to be moderate.

Also, the veteran underwent a third VA physical examination 
in January 1997.  During this examination, he reported a 
constant pinching and burning sensation located near the 
lateral tip and dorsum of his left shoulder.  The examination 
revealed that the veteran was able to abduct and flex the 
left shoulder from zero to 90 degrees with precipitation of 
discomfort and had external rotation from zero to 90 degrees 
with encouragement.  In rendering a diagnosis, the examiner 
indicated that the veteran had "[d]iscomfort as described" 
in the left shoulder.  The examiner further noted that the 
veteran's left shoulder disorder limited his ability to work 
in construction jobs, as he would not be able to lift more 
than 25 pounds overhead.  However, the veteran was noted to 
not be limited in his ability to work in architectural 
drafting, a field for which the veteran noted prior training.

The RO has evaluated the veteran's left shoulder disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1998).  As the veteran is right-handed, the criteria 
for a minor joint apply.  See 38 C.F.R. § 4.69 (1998).  Under 
Diagnostic Code 5201, a 20 percent evaluation is warranted 
for limitation of motion of the arm at the shoulder level or 
midway between the side and shoulder level.  A 30 percent 
evaluation is in order for limitation of motion of the arm to 
25 degrees from the side.

In this case, the Board observes that the veteran's range of 
motion of the left shoulder decreased between his 1991 and 
1997 VA examinations, but there is no evidence of limitation 
of motion of the arm to 25 degrees from the side.  While 
discomfort was noted during the 1997 VA examination, the 
examiner indicated that the veteran's shoulder disability 
limited construction work and lifting of more than 25 pounds 
but did not limit work as an architectural drafter.  In view 
of this, the Board does not find such evidence of painful 
motion or functional loss due to pain on motion as would 
warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5201.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (1998).  Rather, the 
20 percent evaluation appears to be appropriate in light of 
the veteran's overall symptomatology and industrial 
impairment resulting from his left shoulder disorder.

Additionally, the Board finds no evidence of intermediate 
(between favorable and unfavorable) ankylosis of 
scapulohumeral articulation (the criteria for a 30 percent 
evaluation under Diagnostic Code 5200), or fibrous union of 
the humerus (the criteria for a 40 percent evaluation under 
Diagnostic Code 5202).  In short, the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
a left shoulder disorder.

D.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, 
audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87 (1998)) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  For example, with the 
percentage of discrimination of 70 and an average pure tone 
decibel loss of 64, the numeric designation level is "V" 
for one ear.  The same procedure will be followed for the 
other ear.  38 C.F.R. § 4.85(a) (1998).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (1998).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87.  These 
changes were made effective as of June 10, 1999.  See 64 Fed. 
Reg. 25202-25210 (1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. at 
312-13.  But see Rhodan v. West, 12 Vet. App. at 57; 38 
U.S.C.A. § 5110(g) (West 1991). 

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patters of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
Id. at 25204.  The "unusual patterns of hearing impairment" 
include cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Neither hearing loss pattern is evident in the 
current case; as such, the Board finds that action by the 
Board on the veteran's claim at this time will not result in 
any prejudice to him even though the agency of original 
jurisdiction (here the RO) has not yet had an opportunity to 
apply these regulatory changes to the veteran's claim.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1994).

In this case, the Board observes that the Wichita VARO 
granted service connection for bilateral hearing loss in a 
January 1976 rating decision in light of in-service evidence 
of a noise-induced high frequency hearing loss.  A 
noncompensable evaluation was assigned, effective from July 
1973.  This evaluation has since remained in effect and is at 
issue in this case.

In conjunction with his current claim, the veteran underwent 
a VA audiological examination in April 1991, which revealed 
the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
10
25
45
LEFT
--
15
15
45
55

The examiner noted that the average pure tone thresholds were 
24 decibels in the right ear and 33 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 88 percent in both ears.  The examiner noted that these 
findings showed defective sensorineural hearing.

An audiological examination from August 1995 revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
30
30
55
LEFT
--
25
30
35
60

The examiner noted that the average pure tone thresholds were 
35 decibels in the right ear and 38 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 80 percent in the right ear and 76 percent in the left 
ear.  The examiner noted that these findings showed mild 
hearing loss bilaterally.

The veteran also underwent a VA audiological examination in 
January 1997, which revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
35
35
45
60
LEFT
--
30
35
60
65

The examiner noted that the average pure tone thresholds were 
44 decibels in the right ear and 48 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 92 percent in both ears.  The examiner noted that these 
findings showed moderate hearing loss bilaterally.
  
In applying the diagnostic criteria noted above, the Board 
finds that the results from each of the veteran's VA 
examinations equate to Level I hearing impairment in both 
ears.  See 38 C.F.R. § 4.87, Table VI (1998).  Applying these 
results to 38 C.F.R. § 4.87, Table VII (1998), the veteran's 
hearing loss is shown to warrant a noncompensable disability 
evaluation under Diagnostic Code 6100.  

Overall, the competent medical evidence of record simply does 
not show that the veteran's bilateral hearing loss is 
sufficiently disabling as to warrant a compensable evaluation 
under 38 C.F.R. § 4.87 (1998).  The veteran's lay assertions 
of decreased hearing, as indicated during his September 1992 
VA hearing, are insufficient to establish entitlement to a 
compensable evaluation for bilateral hearing loss because ". 
. . disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345,  
349 (1992).  The Board would remind the veteran that he is 
free to submit evidence at a later date in furtherance of the 
assignment of a compensable evaluation.  In the present case, 
however, the mechanical application clearly establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100. 

E.  Consideration under 38 C.F.R. § 3.321(b)(1) (1998)

As the veteran has been granted a 100 percent evaluation for 
bipolar disorder, with PTSD, for all periods of time at issue 
in this case, 38 C.F.R. § 3.321(b)(1) (1998) is not for 
application with regard to that disability.  The Board has 
based its decision with regard to the veteran's left shoulder 
and hearing loss disorders upon the applicable provisions of 
the VA's Schedule for Rating Disabilities.  The veteran has 
submitted no evidence showing that these disorders have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran has been 
hospitalized on multiple occasions during the pendency of 
this appeal, these hospitalizations have concerned his 
psychiatric disabilities and alcohol abuse.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for alcohol abuse as 
secondary to 
the veteran's service-connected bipolar disorder, with PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for alcohol abuse as secondary 
to his service-connected bipolar disorder, with PTSD, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to him is 
required to comply with the duty to assist him with the 
development of facts pertinent to his claim, as mandated by 
38 U.S.C.A. § 5107(a).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Additionally, a disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  Specifically, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

However, when a claim for service connection concerns alcohol 
abuse, specific laws and court precedent warrant 
consideration.  38 U.S.C.A. §§ 1110 and 1131 (West 1991) 
indicate that no compensation shall be paid "if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The term 
"compensation" is defined as "a monthly payment made by 
the Secretary to a veteran because of service-connected 
disability, or to a surviving spouse, child, or parent of a 
veteran because of the service[-]connected death of the 
veteran occurring before January 1, 1957."  38 U.S.C.A. 
§ 101(13) (West 1991).  Notwithstanding this regulatory 
prohibition, the Court has held that service connection for 
alcohol or substance abuse is not precluded by the provisions 
of 38 U.S.C.A. §§ 1110 and 1131.  While compensation, as 
defined in 38 U.S.C.A. § 101(13), is prohibited, other 
benefits, including educational assistance under 38 U.S.C.A. 
§§ 3501(a)(1) and 3510 (West 1991) and housing loan benefits 
under 38 U.S.C.A. § 3702 (West 1991), may be awarded based on 
the grant of service connection for alcohol or substance 
abuse.  See generally Barela v. West, 11 Vet. App. 280 
(1998).

The Board has considered the evidence in this case and finds 
that there is a relationship between the veteran's service-
connected bipolar disorder, with PTSD, and his alcohol abuse.  
This matter was specifically addressed in the report of a VA 
psychiatric examination from August 1995.  In this report, 
the examiner, who had an opportunity to review the veteran's 
claims file, noted that the veteran "has used alcohol to 
deal with problems of being overly stimulated and being 
depressed as well as post[-]traumatic stress disorder," even 
though his abusive use of alcohol preexisted his traumatic 
combat experiences during service.  In conclusion, the 
examiner noted that "alcohol became alternatively cause and 
effect in its beneficial and deleterious effects on his 
personality and mental disorders."  

This examination report strongly suggests that the veteran's 
alcoholism, at a minimum, was aggravated by his service-
connected psychiatric disorders.  A review of the claims file 
does not reveal any evidence suggesting a clear 
disassociation of the veteran's alcoholism and service-
connected psychiatric disorders.  Accordingly, after 
resolving all doubt in the veteran's favor, the Board 
concludes that service connection is warranted on a secondary 
basis for the veteran's alcohol abuse, although this grant is 
subject to the statutory prohibition of the payment of 
compensation for this disability.

III.  Whether the rating decision of March 17, 1988, which 
reduced the 
evaluation for the veteran's service-connected schizophrenia 
from 
50 percent to 10 percent, contains clear and unmistakable 
error

In a March 17, 1988 rating decision, the Houston VARO reduced 
the veteran's evaluation for schizophrenia (subsequently 
recharacterized as bipolar disorder, with PTSD) from 50 
percent to 10 percent, effective June 1988.  The RO based 
this reduction on a review of the record, including the 
reports of VA examinations from January 1987 and February 
1988.  The January 1987 VA examination report indicates 
current employment, with mild to moderate psychiatric 
impairment.  The February 1988 VA examination report 
indicates employment for the past 2.5 years, and the 
examiner, who noted that she had access to the veteran's 
claims file, indicated that the veteran was employable and 
had psychiatric impairment of a minimal to mild degree.  In a 
March 24, 1988 letter, the Houston VARO notified the veteran 
of this decision and of his right to file an appeal of the 
decision within one year of the letter.  The Board observes 
that while the veteran, in a letter received by the Houston 
VARO in March 1989, requested "a re-evaluation of my 
disability benefits," he did not submit any statements 
indicating disagreement with March 1988 rating decision, or 
an intent to appeal that decision, within one year of the 
date of the March 1988 letter informing him of that decision.  
See 38 C.F.R. §§ 19.26, 20.201, 20.302(a) (1998).  As such, 
the March 1988 decision is final and binding and will be 
accepted as being correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1998).

"Clear and unmistakable error" is the kind of error of fact 
or law which, when called to the attention of later 
reviewers, compels the conclusion that the result would have 
been manifestly different but for the error and that 
reasonable minds could not differ on this point.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994).  Vague allegations that the prior 
adjudication failed to follow the laws or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  Also, the VA's failure to fulfill its duty to 
assist the veteran does not constitute clear and unmistakable 
error "because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).

There is "clear and unmistakable error" when either the 
correct facts as they were known at the time were not before 
the adjudicator, or where the statutory or regulatory 
provisions then extant were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based upon the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993). 

The Board finds that the decision of March 17, 1988 was based 
on the correct facts as they were known at that time.  The 
1988 rating decision reflects that the Houston VARO based the 
evaluation reduction on the relevant evidence of record at 
that time, including the reports of the veteran's January 
1987 and February 1988 examinations.  Although the 50 percent 
evaluation had been in effect since July 1988, and therefore 
for a period in excess of five years, the Board finds that 
the reduction was completed in accordance with the provisions 
of 38 C.F.R. § 3.344 (1987).  That is, the examination upon 
which the reduction was based was as full and complete as the 
evidence upon which the 50 percent evaluation was originally 
based, the evidence showed that sustained improvement had 
been demonstrated, and the evidence made it "reasonably 
certain" that the improvement would be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344 (1987).

In reaching its decision, the Board has carefully considered 
the veteran's contentions that the reduction in the 
disability evaluation for schizophrenia was totally 
unwarranted in view of the facts of the case.  However, the 
Board would point out that assertions of an RO's 
misinterpretation of evidence are not, in and of themselves, 
sufficient to constitute clear and unmistakable error.  See 
Damrel v. Brown, 6 Vet. App. at 245-46.   For all of the 
foregoing reasons, the Board concludes that the March 17, 
1988 rating decision was not clearly and unmistakably 
erroneous in reducing the evaluation for the veteran's 
schizophrenia from 50 percent to 10 percent.  Accordingly, 
the benefit sought on appeal must be denied.

ORDER

A 100 percent evaluation for bipolar disorder, with PTSD, is 
granted for the period prior to March 15, 1991; the period on 
and after March 15, 1991 and prior to August 28, 1997; the 
period on and after October 1, 1997 and prior to March 23, 
1998; and the period on and after May 1, 1998, subject to the 
laws and regulations regarding the payment of monetary 
benefits.

An evaluation in excess of 20 percent for a left shoulder 
disorder is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

Service connection for alcohol abuse as secondary to the 
veteran's bipolar disorder, with PTSD, is granted, subject to 
the statutory prohibition of the payment of compensation for 
a disability resulting from the abuse of alcohol.

As the rating decision of March 17, 1988, which reduced the 
evaluation for the veteran's service-connected schizophrenia 
from 50 percent to 10 percent, does not contain clear and 
unmistakable error, the benefit sought on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

